[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 13, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity Account IV 1940 Act Registration Number:811-03179 1933 Act Registration Numbers:002-72282 CIK:0000352664 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity Account IV, a unit investment trust registered under the Act, mailed to its contract owners the semiannual reports for the underlying management investment companies.This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the date indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Neuberger Berman Advisers Management Trust September 9, 2011 SBL Fund September 8, 2011 To the extent necessary, that filing is incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
